Title: To George Washington from William Godwin, 21 July 1790
From: Godwin, William
To: Washington, George



New York Goal July. 21. 1790.
The Humble Petition of William Godwin late a Private Soldier in the first New York Regiment Most humbly Sheweth.

That Your Excellencys Petitioner served in the American War upwards of Six Years. and was honorably dischargd by Your Excellency on the Eighth day of June 1783.
&
That from a variety of Losses and a severe Sickness for upwards of Seven Months. he hath been greatly reduced and is now Confined in Prison for the value of a Boat which was lost during his Illness. hath a Wife and two small Children to support who are destitute of the common necessaries of Life.
He therefore most humbly prays Your Excellency for some small Donation. and as in Duty bound he will ever pray.

William Godwin


N.B. A Copy of the Discharge is annexed.

